Case 0:19-cv-61974-CMA Document 88 Entered on FLSD Docket 01/22/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-61974-CIV-SMITH

  VITAL PHARMACEUTICALS, INC.,

         Plaintiff,

  v.

  MONSTER BEVERAGE CORPORATION, et al.,

        Defendants.
  _____________________________________________/

                                     ORDER OF RECUSAL
         The undersigned Judge, to whom this case was assigned, hereby recuses himself and refers

  this matter to the Clerk of Court for reassignment in accordance with 28 U.S.C. § 455.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of January 2020.
Case 0:19-cv-61974-CMA Document 88 Entered on FLSD Docket 01/22/2020 Page 2 of 2



         In accordance with the Local Rules for the Southern District of Florida, providing for the

  random and equal allotment of cases, this cause is hereby reassigned to the calendar of United

  States District Judge __Cecelia M. Altonaga __________________________.

         Copies of this Order shall be served on all pending parties of record electronically via

  CM/ECF, or via U.S. Mail to any party not authorized to receive electronically notices of filing.

  All documents for filing in this case shall carry the following case number and designation:

  ___________19-cv-61974-CMA_______________________________________.

         BY ORDER of the Court this _22nd__ day of January 2020.


                                                      ANGELA E. NOBLE
                                                      Clerk of Court




                                                      By: Deputy Clerk




  Copies provided to:
  Counsel of record
  Clerk of Court




                                                  2
